           Case 7:20-mj-02252-UA Document 4 Filed 07/22/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York


                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601


                                                    July 22, 2020
BY EMAIL

The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:    In re Extradition of Hyuk Kee Yoo, 20 Mag. 2252

Dear Judge McCarthy:

       The extradition complaint in the above-referenced case was originally filed under seal. On
July 22, 2020, the fugitive, Hyuk Kee Yoo, was arrested. As a result, the Government respectfully
requests that the Court unseal the complaint.


                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney


                                            By:     /s/ Derek Wikstrom
                                                    Derek Wikstrom
                                                    Assistant United States Attorney
                                                    Tel: (914) 993-1946

SO ORDERED:



_________________________________
HONORABLE LISA MARGARET SMITH
UNITED STATES MAGISTRATE JUDGE
